


Exhibit 10.18


First Citizens Bank and Trust Company


PERSONAL & STRICTLY CONFIDENTIAL


July 30, 2012


Peter Bristow


Re:    Participation in the First Citizens Bank Long-Term Compensation Plan


Dear Peter:


Congratulations! You have been selected to participate in the First Citizens
Bank Long-Term Compensation Plan and granted an award related to 2011
performance, subject to the terms of the Plan. The Bank developed and adopted
the Plan as a means to reward certain key associates.


Under the terms of the Plan, awards may be granted each year. As such, the
Bank's Compensation Committee approved a 2011 Performance Award for you in the
amount of $100,000.00 (One hundred thousand No/100 Dollars). This 2011 Award
will be paid within the first two months of 2015 subject to the Plan's terms for
payment, your continued employment and execution of, and compliance with, the
Confirmation of Non-Solicitation Agreement attached to this letter. The detailed
terms are contained in the amended Plan document provided to you with this
letter. The Plan and the fact that you have been selected to participate in the
Plan are strictly confidential.


You should carefully review all of the enclosed documents:
•
Long Term Compensation Plan Document

•
Beneficiary Designation Form (to be returned only if you have changes to your
previous designation)

•
Confirmation of the Non-Solicitation Agreement

•
Award Letter



To signify that you have reviewed these documents, are in agreement and will
abide by their terms, please return all signed original documents noted above
(including this award letter) to Donna Cook at mail code 994038 no later than
Monday, August 20, 2012. You should retain a copy of all documents for your
records.


As you review the documents, if you have any questions or need further
information, please contact Ben Jolley at 803-931-8672 or Donna Cook at
803-931-8630.


The Bank's Executive Management, Compensation Committee, and Board of Directors
are excited to make this special award to you. Thank you for your efforts on
behalf of First Citizens. Working together, we can ensure our continued success.


Sincerely,


/s/ Jim B. Apple
Jim B. Apple
Chairman and Chief Executive Officer


AGREED TO: /s/ Peter Bristow        DATE: August 12, 2012




